 1

 2                                                                         7/12/2019

 3                                                                          CW

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10

11   RAMONA MARTINEZ,                              Case No. 2:18-cv-03945-AB-SK
12                   Plaintiff,                    STIPULATED PROTECTIVE
                                                   ORDER
13         v.
14   HOME DEPOT, U.S.A., INC.,
15                   Defendant.
16

17   1.    A. PURPOSES AND LIMITATIONS
18         Discovery in this action is likely to involve production of confidential,
19   proprietary, or private information for which special protection from public
20   disclosure and from use for any purpose other than prosecuting this litigation may
21   be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
22   enter the following Stipulated Protective Order. The parties acknowledge that this
23   Order does not confer blanket protections on all disclosures or responses to
24   discovery and that the protection it affords from public disclosure and use extends
25   only to the limited information or items that are entitled to confidential treatment
26   under the applicable legal principles. The parties further acknowledge, as set forth
27   in Section 12.3, below, that this Stipulated Protective Order does not entitle them to
28   file confidential information under seal; Civil Local Rule 79-5 sets forth the
 1   procedures that must be followed and the standards that will be applied when a
 2   party seeks permission from the court to file material under seal.
 3          B. GOOD CAUSE STATEMENT
 4          This action is likely to involve confidential trade secrets, including but not
 5   limited to the disclosure of corporate policy, training materials, sales figures, and
 6   other valuable research, development, commercial, financial, technical and/or
 7   proprietary information for which special protection from public disclosure and
 8   from use for any purpose other than prosecution of this action is warranted. Such
 9   confidential and proprietary materials and information consist of, among other
10   things, confidential business or financial information, information regarding
11   confidential business practices, or other confidential research, development, or
12   commercial information (including information implicating privacy rights of third
13   parties), information otherwise generally unavailable to the public, or which may be
14   privileged or otherwise protected from disclosure under state or federal statutes,
15   court rules, case decisions, or common law. Accordingly, to expedite the flow of
16   information, to facilitate the prompt resolution of disputes over confidentiality of
17   discovery materials, to adequately protect information the parties are entitled to
18   keep confidential, to ensure that the parties are permitted reasonable necessary uses
19   of such material in preparation for and in the conduct of trial, to address their
20   handling at the end of the litigation, and serve the ends of justice, a protective order
21   for such information is justified in this matter. It is the intent of the parties that
22   information will not be designated as confidential for tactical reasons and that
23   nothing be so designated without a good faith belief that it has been maintained in a
24   confidential, non-public manner, and there is good cause why it should not be part
25   of the public record of this case.
26

27

28
                                                 -2-
 1   2.     DEFINITIONS
 2          2.1    Action: United States District Court for the Central District of
 3   California, Case No. 2:18-cv-03945-AB-SK, Ramona Martinez v. Home Depot
 4   U.S.A., Inc. related actions.
 5          2.2    Challenging Party: a Party or Non-Party that challenges the
 6          designation of information or items under this Order.
 7          2.3    “CONFIDENTIAL” Information or Items: information (regardless of
 8   how it is generated, stored or maintained) or tangible things that qualify for
 9   protection under Federal Rule of Civil Procedure 26(c), and as specified above in
10   the Good Cause Statement.
11          2.4    Counsel: Outside Counsel of Record and House Counsel (as well as
12   their support staff).
13          2.5    Designating Party: a Party or Non-Party that designates information or
14   items that it produces in disclosures or in responses to discovery as
15   “CONFIDENTIAL.”
16          2.6    Disclosure or Discovery Material: all items or information, regardless
17   of the medium or manner in which it is generated, stored, or maintained (including,
18   among other things, testimony, transcripts, and tangible things), that are produced
19   or generated in disclosures or responses to discovery in this matter.
20          2.7    Expert: a person with specialized knowledge or experience in a matter
21   pertinent to the litigation who has been retained by a Party or its counsel to serve as
22   an expert witness or as a consultant in this Action.
23          2.8    House Counsel: attorneys who are employees of a party to this Action.
24   House Counsel does not include Outside Counsel of Record or any other outside
25   counsel.
26          2.9    Non-Party: any natural person, partnership, corporation, association, or
27   other legal entity not named as a Party to this action.
28
                                               -3-
 1         2.10 Outside Counsel of Record: attorneys who are not employees of a
 2   party to this Action but are retained to represent or advise a party to this Action and
 3   have appeared in this Action on behalf of that party or are affiliated with a law firm
 4   which has appeared on behalf of that party, and includes support staff.
 5         2.11 Party: any party to this Action, including all of its officers, directors,
 6   employees, consultants, retained experts, and Outside Counsel of Record (and their
 7   support staffs).
 8         2.12 Producing Party: a Party or Non-Party that produces Disclosure or
 9   Discovery Material in this Action.
10         2.13 Professional Vendors: persons or entities that provide litigation
11   support services (e.g., photocopying, videotaping, translating, preparing exhibits or
12   demonstrations, and organizing, storing, or retrieving data in any form or medium)
13   and their employees and subcontractors.
14         2.14 Protected Material: any Disclosure or Discovery Material that is
15   designated as “CONFIDENTIAL.”
16         2.15 Receiving Party: a Party that receives Disclosure or Discovery
17   Material from a Producing Party.
18   3.    SCOPE
19         The protections conferred by this Stipulation and Order cover not only
20   Protected Material (as defined above), but also (1) any information copied or
21   extracted from Protected Material; (2) all copies, excerpts, summaries, or
22   compilations of Protected Material; and (3) any testimony, conversations, or
23   presentations by Parties or their Counsel that might reveal Protected Material.
24         Any use of Protected Material at trial shall be governed by the orders of the
25   trial judge. This Order does not govern the use of Protected Material at trial.
26   4.    DURATION
27         Even after final disposition of this litigation, the confidentiality obligations
28   imposed by this Order shall remain in effect until a Designating Party agrees
                                               -4-
 1   otherwise in writing or a court order otherwise directs. Final disposition shall be
 2   deemed to be the later of (1) dismissal of all claims and defenses in this Action,
 3   with or without prejudice; and (2) final judgment herein after the completion and
 4   exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
 5   including the time limits for filing any motions or applications for extension of time
 6   pursuant to applicable law.
 7   5.    DESIGNATING PROTECTED MATERIAL
 8         5.1    Exercise of Restraint and Care in Designating Material for Protection.
 9   Each Party or Non-Party that designates information or items for protection under
10   this Order must take care to limit any such designation to specific material that
11   qualifies under the appropriate standards. The Designating Party must designate for
12   protection only those parts of material, documents, items, or oral or written
13   communications that qualify so that other portions of the material, documents,
14   items, or communications for which protection is not warranted are not swept
15   unjustifiably within the ambit of this Order.
16         Mass, indiscriminate, or routinized designations are prohibited. Designations
17   that are shown to be clearly unjustified or that have been made for an improper
18   purpose (e.g., to unnecessarily encumber the case development process or to
19   impose unnecessary expenses and burdens on other parties) may expose the
20   Designating Party to sanctions.
21         If it comes to a Designating Party’s attention that information or items that it
22   designated for protection do not qualify for protection, that Designating Party must
23   promptly notify all other Parties that it is withdrawing the inapplicable designation.
24         5.2    Manner and Timing of Designations. Except as otherwise provided in
25   this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
26   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
27   under this Order must be clearly so designated before the material is disclosed or
28   produced.
                                              -5-
 1         Designation in conformity with this Order requires:
 2             (a) for information in documentary form (e.g., paper or electronic
 3   documents, but excluding transcripts of depositions or other pretrial or trial
 4   proceedings), that the Producing Party affix at a minimum, the legend
 5   “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
 6   contains protected material. If only a portion or portions of the material on a page
 7   qualifies for protection, the Producing Party also must clearly identify the protected
 8   portion(s) (e.g., by making appropriate markings in the margins).
 9         A Party or Non-Party that makes original documents available for inspection
10   need not designate them for protection until after the inspecting Party has indicated
11   which documents it would like copied and produced. During the inspection and
12   before the designation, all of the material made available for inspection shall be
13   deemed “CONFIDENTIAL.” After the inspecting Party has identified the
14   documents it wants copied and produced, the Producing Party must determine
15   which documents, or portions thereof, qualify for protection under this Order. Then,
16   before producing the specified documents, the Producing Party must affix the
17   “CONFIDENTIAL legend” to each page that contains Protected Material. If only a
18   portion or portions of the material on a page qualifies for protection, the Producing
19   Party also must clearly identify the protected portion(s) (e.g., by making
20   appropriate markings in the margins).
21             (b) for testimony given in depositions that the Designating Party identify
22   the Disclosure or Discovery Material on the record, before the close of the
23   deposition all protected testimony.
24             (c) for information produced in some form other than documentary and
25   for any other tangible items, that the Producing Party affix in a prominent place on
26   the exterior of the container or containers in which the information is stored the
27   legend “CONFIDENTIAL.” If only a portion or portions of the information
28
                                              -6-
 1   warrants protection, the Producing Party, to the extent practicable, shall identify the
 2   protected portion(s).
 3         5.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent
 4   failure to designate qualified information or items does not, standing alone, waive
 5   the Designating Party’s right to secure protection under this Order for such
 6   material. Upon timely correction of a designation, the Receiving Party must make
 7   reasonable efforts to assure that the material is treated in accordance with the
 8   provisions of this Order.
 9   6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
10         6.1    Timing of Challenges. Any Party or Non-Party may challenge a
11   designation of confidentiality at any time that is consistent with the Court’s
12   Scheduling Order.
13         6.2    Meet and Confer. The Challenging Party shall initiate the dispute
14   resolution process under Local Rule 37.1 et seq.
15         6.3    The burden of persuasion in any such challenge proceeding shall be on
16   the Designating Party. Frivolous challenges, and those made for an improper
17   purpose (e.g., to harass or impose unnecessary expenses and burdens on other
18   parties) may expose the Challenging Party to sanctions. Unless the Designating
19   Party has waived or withdrawn the confidentiality designation, all parties shall
20   continue to afford the material in question the level of protection to which it is
21   entitled under the Producing Party’s designation until the Court rules on the
22   challenge.
23   7.    ACCESS TO AND USE OF PROTECTED MATERIAL
24         7.1    Basic Principles. A Receiving Party may use Protected Material that is
25   disclosed or produced by another Party or by a Non-Party in connection with this
26   Action only for prosecuting, defending, or attempting to settle this Action. Such
27   Protected Material may be disclosed only to the categories of persons and under the
28   conditions described in this Order. When the Action has been terminated, a
                                               -7-
 1   Receiving Party must comply with the provisions of section 13 below (FINAL
 2   DISPOSITION).
 3         Protected Material must be stored and maintained by a Receiving Party at a
 4   location and in a secure manner that ensures that access is limited to the persons
 5   authorized under this Order.
 6         7.2      Disclosure of “CONFIDENTIAL” Information or Items. Unless
 7   otherwise ordered by the court or permitted in writing by the Designating Party, a
 8   Receiving Party may disclose any information or item designated
 9   “CONFIDENTIAL” only to:
10               (a) the Receiving Party’s Outside Counsel of Record in this Action, as
11   well as employees of said Outside Counsel of Record to whom it is reasonably
12   necessary to disclose the information for this Action;
13               (b) the officers, directors, and employees (including House Counsel) of
14   the Receiving Party to whom disclosure is reasonably necessary for this Action
15               (c) Experts (as defined in this Order) of the Receiving Party to whom
16   disclosure is reasonably necessary for this Action and who have signed the
17   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
18               (d) the court and its personnel;
19               (e) court reporters and their staff;
20               (f) professional jury or trial consultants, mock jurors, and Professional
21   Vendors to whom disclosure is reasonably necessary for this Action and who have
22   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
23               (g) the author or recipient of a document containing the information or a
24   custodian or other person who otherwise possessed or knew the information;
25               (h) during their depositions, witnesses, and attorneys for witnesses, in the
26   Action to whom disclosure is reasonably necessary provided: (1) the deposing party
27   requests that the witness sign the form attached as Exhibit 1 hereto; and (2) they
28   will not be permitted to keep any confidential information unless they sign the
                                                    -8-
 1   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
 2   agreed by the Designating Party or ordered by the court. Pages of transcribed
 3   deposition testimony or exhibits to depositions that reveal Protected Material may
 4   be separately bound by the court reporter and may not be disclosed to anyone
 5   except as permitted under this Stipulated Protective Order; and
 6             (i) any mediator or settlement officer, and their supporting personnel,
 7   mutually agreed upon by any of the parties engaged in settlement discussions.
 8   8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
 9   IN OTHER LITIGATION
10         If a Party is served with a subpoena or a court order issued in other litigation
11   that compels disclosure of any information or items designated in this Action as
12   “CONFIDENTIAL,” that Party must:
13             (a) promptly notify in writing the Designating Party. Such notification
14   shall include a copy of the subpoena or court order;
15             (b) promptly notify in writing the party who caused the subpoena or order
16   to issue in the other litigation that some or all of the material covered by the
17   subpoena or order is subject to this Protective Order. Such notification shall include
18   a copy of this Stipulated Protective Order; and
19             (c) cooperate with respect to all reasonable procedures sought to be
20   pursued by the Designating Party whose Protected Material may be affected.
21             If the Designating Party timely seeks a protective order, the Party served
22   with the subpoena or court order shall not produce any information designated in
23   this action as “CONFIDENTIAL” before a determination by the court from which
24   the subpoena or order issued, unless the Party has obtained the Designating Party’s
25   permission. The Designating Party shall bear the burden and expense of seeking
26   protection in that court of its confidential material and nothing in these provisions
27   should be construed as authorizing or encouraging a Receiving Party in this Action
28   to disobey a lawful directive from another court.
                                               -9-
 1   9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
 2   PRODUCED IN THIS LITIGATION
 3            (a) The terms of this Order are applicable to information produced by a
 4   Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
 5   produced by Non-Parties in connection with this litigation is protected by the
 6   remedies and relief provided by this Order. Nothing in these provisions should be
 7   construed as prohibiting a Non-Party from seeking additional protections.
 8             (b) In the event that a Party is required, by a valid discovery request, to
 9   produce a Non-Party’s confidential information in its possession, and the Party is
10   subject to an agreement with the Non-Party not to produce the Non-Party’s
11   confidential information, then the Party shall:
12                (1) promptly notify in writing the Requesting Party and the Non-Party
13   that some or all of the information requested is subject to a confidentiality
14   agreement with a Non-Party;
15                (2) promptly provide the Non-Party with a copy of the Stipulated
16   Protective Order in this Action, the relevant discovery request(s), and a reasonably
17   specific description of the information requested; and
18                (3) make the information requested available for inspection by the
19   Non-Party, if requested.
20             (c) If the Non-Party fails to seek a protective order from this court within
21   14 days of receiving the notice and accompanying information, the Receiving Party
22   may produce the Non-Party’s confidential information responsive to the discovery
23   request. If the Non-Party timely seeks a protective order, the Receiving Party shall
24   not produce any information in its possession or control that is subject to the
25   confidentiality agreement with the Non-Party before a determination by the court.
26   Absent a court order to the contrary, the Non-Party shall bear the burden and
27   expense of seeking protection in this court of its Protected Material.
28
                                              - 10 -
 1   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
 2         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
 3   Protected Material to any person or in any circumstance not authorized under this
 4   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
 5   writing the Designating Party of the unauthorized disclosures, (b) use its best
 6   efforts to retrieve all unauthorized copies of the Protected Material, (c) inform the
 7   person or persons to whom unauthorized disclosures were made of all the terms of
 8   this Order, and (d) request such person or persons to execute the “Acknowledgment
 9   and Agreement to Be Bound” that is attached hereto as Exhibit A.
10   11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
11   PROTECTED MATERIAL
12             When a Producing Party gives notice to Receiving Parties that certain
13   inadvertently produced material is subject to a claim of privilege or other
14   protection, the obligations of the Receiving Parties are those set forth in Federal
15   Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify
16   whatever procedure may be established in an e-discovery order that provides for
17   production without prior privilege review. Pursuant to Federal Rule of Evidence
18   502(d) and (e), insofar as the parties reach an agreement on the effect of disclosure
19   of a communication or information covered by the attorney-client privilege or work
20   product protection, the parties may incorporate their agreement in the stipulated
21   protective order submitted to the court.
22   12.   MISCELLANEOUS
23         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
24   person to seek its modification by the Court in the future.
25         12.2 Right to Assert Other Objections. By stipulating to the entry of this
26   Protective Order no Party waives any right it otherwise would have to object to
27   disclosing or producing any information or item on any ground not addressed in
28   this Stipulated Protective Order. Similarly, no Party waives any right to object on
                                                - 11 -
 1   any ground to use in evidence of any of the material covered by this Protective
 2   Order.
 3         12.3 Filing Protected Material. A Party that seeks to file under seal any
 4   Protected Material must comply with Civil Local Rule 79-5. Protected Material
 5   may only be filed under seal pursuant to a court order authorizing the sealing of the
 6   specific Protected Material at issue. If a Party's request to file Protected Material
 7   under seal is denied by the court, then the Receiving Party may file the information
 8   in the public record unless otherwise instructed by the court.
 9   13.   FINAL DISPOSITION
10         After the final disposition of this Action, as defined in paragraph 4, within 60
11   days of a written request by the Designating Party, each Receiving Party must
12   return all Protected Material to the Producing Party or destroy such material. As
13   used in this subdivision, “all Protected Material” includes all copies, abstracts,
14   compilations, summaries, and any other format reproducing or capturing any of the
15   Protected Material. Whether the Protected Material is returned or destroyed, the
16   Receiving Party must submit a written certification to the Producing Party (and, if
17   not the same person or entity, to the Designating Party) by the 60 day deadline that
18   (1) identifies (by category, where appropriate) all the Protected Material that was
19   returned or destroyed and (2)affirms that the Receiving Party has not retained any
20   copies, abstracts, compilations, summaries or any other format reproducing or
21   capturing any of the Protected Material. Notwithstanding this provision, Counsel
22   are entitled to retain an archival copy of all pleadings, motion papers, trial,
23   deposition, and hearing transcripts, legal memoranda, correspondence, deposition
24   and trial exhibits, expert reports, attorney work product, and consultant and expert
25   work product, even if such materials contain Protected Material. Any such archival
26   copies that contain or constitute Protected Material remain subject to this Protective
27   Order as set forth in Section 4 (DURATION).
28
                                               - 12 -
 1   14.   Any violation of this Order may be punished by any and all appropriate
 2   measures including, without limitation, contempt proceedings and/or monetary
 3   sanctions
 4   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
18

19

20   DATED: July 12, 2019                ____________________________
                                         STEVE KIM
21                                       UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26

27

28
                                           - 13 -
 1                                        EXHIBIT A
 2          ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3   I,__________________________________________[print or type full name], of
 4   _______________________________________________________ [print or type
 5   full address], declare under penalty of perjury that I have read in its entirety and
 6   understand the Stipulated Protective Order that was issued by the United States
 7   District Court for the Central District of California on _________________[date] in
 8   the case of_____________________________________________________ [insert
 9   formal name of the case and the number and initials assigned to it by the
10   court]. I agree to comply with and to be bound by all the terms of this Stipulated
11   Protective Order and I understand and acknowledge that failure to so comply could
12   expose me to sanctions and punishment in the nature of contempt. I solemnly
13   promise that I will not disclose in any manner any information or item that is subject
14   to this Stipulated Protective Order to any person or entity except in strict compliance
15   with the provisions of this Order.
16   I further agree to submit to the jurisdiction of the United States District Court for
17   the Central District of California for the purpose of enforcing the terms of this
18   Stipulated Protective Order, even if such enforcement proceedings occur after
19   termination of this action. I hereby appoint _____________________________
20   [print or type full name] of ________________________________________ [print
21   or type full address and telephone number] as my California agent for service of
22   process in connection with this action or any proceedings related to enforcement of
23   this Stipulated Protective Order.
24   Date: _______________________________________
25   City and State where sworn and signed: ________________________________
26
     Printed Name: ________________________
27

28   Signature: _______________________________________
                                              - 14 -
